Title: To Benjamin Franklin from Jonathan Williams, 19 October 1767
From: Williams, Jonathan
To: Franklin, Benjamin


Honoured Sir
Boston Octr. 19th. 1767
I Received yours per Mr. S. Barrett—your kind Condolance of my late Misfortune by Fire and Good Opinion of my Industry and ability to recover the same Gives me Pleasure; I am verry Sensible its Wise not to be Concern’d about What I Cant Help more. Especially for What I niver may want, and I am Satify’d I Shall niver Want to buy an Old House to Repair again, or Buld a New One, as long as I Can Hire one of the Best Houses in Town for about one per cent. I now live in my own Hired House as Happy as ever —the Same application to Buisness with the blessing of Providence that rais’d me from Small Beginnings to an American Estate will I Doubt Not Save me from being Reduc’d to my Native State again and if I Should its no Such Mighty Mortifying Consideration When I Consider that that the Greatest Wisest and Best of Men Came Naked into Life and What ever Honours Riches or Power thay may acquire thay are liable to loose.
Poor Aunt Mecom has meet with a Verry Severe affliction in the Death of her Daughter Polly Who Died in Nantucket at her Cousin Coffins about the Same time our youngest Daughter Sally Was Seiz’d With a Fever and Died also—our Remaining Children and Friends are all Well we Flatter our Selves we Shall have the Pleasure of seeing you here in Boston Next Spring. My Children Give their love to you Especially /torn] Who Says he longs to See you. My Wife Joins With your [torn] Dutifull Nephew and Most Humble Servant
Jona Williams
 Addressed: To / Benjamin Franklin Esqr / at Mrs: Stevenson Cravinstreet / London / per the Brig Polley / Capt [illegible]
Endorsed: Cousin Williams Boston Oct. 19. 67
